UNFLED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Lashawn Sharpe, individually and on behalf of all

other similarly situated,
Case No.: 1:19-cv-00768 (BMC)

 

 

Plaintiff,
-against- DECLARATION OF
ANDREW GRANDA
A & W Concentrate Company and Keurig Dr
Pepper Inc.,
Defendants.
I, Andrew Granda, declare as follows:
1, 1 am the Principal Flavorist at the St. Louis, Missouri, concentrate manufacturing

plant of Keurig Dr Pepper Inc., the parent company of A&W Concentrate Company.

2. On May 16, 2019, at the request of Steven Kramer, I took samples from two
ingredients in inventory at Keurig Dr Pepper Inc.’s St. Louis manufacturing plant — Firmenich 2-
Fold Vanilla Extract C28104 and Givaudan Natural Vanilla Flavor WONF #KM-668-925-6 —
and labeled each sample with the appropriate Keurig Dr Pepper Inc. item number (20032412 for
the 2-Fold Vanilla Extract and 34102564 for the Natural Vanilla Flavor WONF). That same day,
I sent the labeled samples by FedEx (tracking number 453500491493) to Dana Krueger of
Krueger Food Laboratories in Chelmsford, Massachusetts. I received confirmation from FedEx
on May 17, 2019, that the samples had been delivered to Krueger Food Laboratories.

I declare under penalty of perjury that the foregoing is true and correct.

Lrdowe Dranbh-

Andrew Granda

Signed this 17th day of December, 2019.

 
